Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Claims

Claims 1, 5, 6, 8, 13, 15 and 19 are objected to because of the following informalities:  
Claim 1 (and similarly claims 8 and 15):
- Line 8: for clarity insert “a display screen of” before “the service device” (per paragraphs 45, 58 and 61 of the published application)
- Line 9: change “a display screen” to “the display screen”
Claim 5 (and similarly claims 6, 13 and 19):
- Line 7: per Fig. 4 change “respectively” to “simultaneously” for clarity since as written the plurality colors can be displayed one at a time, each time in a different area and will render the “taking a mask code…” limitation meaningless

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 15-20 each defines a computer readable medium (having stored therein computer executable instructions embodying functional descriptive material).  However, the claim does not define a “non-transitory, computer-readable medium” or “non-transitory, computer-readable memory.”  Since "[t]he broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent" [See, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010)], the recited computer-readable medium is interpreted to include transitory propagating signals, which is non-statutory.

The examiner suggests amending the claim(s) to embody the program on “non-transitory, computer-readable medium” or equivalent.  Any amendment to the claim should be commensurate with its corresponding disclosure.

(Note:
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Should the full scope of the claim as properly read in light of the disclosure encompass non-statutory subject matter such as a “signal”, the claim as a whole would be non-statutory.   Should the applicant’s specification define or exemplify the computer readable medium or memory (or whatever language applicant chooses to recite a computer readable medium equivalent) as statutory tangible products such as a hard drive, ROM, RAM, etc., as well as a non-statutory entity such as a “signal”, “carrier wave”, or “transmission medium”, the examiner suggests amending the claim to include the disclosed tangible computer readable storage media, while at the same time excluding the intangible transitory media such as signals, carrier waves, etc.  

Merely reciting functional descriptive material as residing on a “tangible” or other medium is not sufficient.  If the scope of the claimed medium covers media other than “computer readable” media (e.g., “a tangible media”, a “machine-readable media”, etc.), the claim remains non-statutory.  The full scope of the claimed media (regardless of what words applicant chooses) should not fall outside that of a computer readable medium.)

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7, 12-14, 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 (and similarly claims 6, 12, 13 and 19) recites “carrying out anti-interference treatment on a mask code image of a preset color corresponding to a display area of a smaller size” in the second limitation.  The term “smaller size” is a relative term which renders the claim indefinite. The term “smaller size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Respective dependent claims 7, 14 and 20 are similarly rejected.

Claim 5 (and similarly claims 6, 12, 13 and 19) further recites “carrying out anti-interference treatment on a mask code image of a preset color corresponding to a display area of a smaller size to obtain an anti-interference image, wherein the display area of the smaller size is a display area of a size other than the maximum display area; determining the maximum display area of the display screen according to the obtained anti-interference image” in the second and the third limitations.  (Emphasis added.)  The limitation “wherein the display area of the smaller size is a display area of a size other than the maximum display area” implies the maximum display area is known.  Therefore it is not clear whether the maximum display area determined by the subsequent limitation “determining the maximum display area of the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 103838674, with Google translation), Kim (US 2009/0322887), Qian et al. (US 2016/0112702), Tran et al. (US 2014/0118392) and Kang et al. (US 2007/0046321).

Regarding claim 1 (and similarly claims 8 and 15), Xu discloses an automatic screen state detection robot, comprising a memory having an automatic screen state detection program stored thereon and a processor [P. 1, abstract (“The invention relates to the field of device testing based on a digital image, in particular to an intelligent testing robot based on a digital image.  Note that Official Notice is taken that an intelligent robot comprises at least a memory, a processor and programs for performing tasks the robot is designed for]:
controlling the robot to move into a preset area of each of service devices in a self-service branch respectively;
[Fig. 2 (S101) and paragraphs 2-3 (…the use of the smart machines such as…ATM cash dispenser is becoming more and more frequent…Therefore, how to carry out complete, rapid and highly efficient testing of those products is an urgent problem in the field”), 32 (…After the test starts the robot moves to the designated location to carried out the operations specified in the test scenario), 33 (the robot moves to the location of the service device, the location having being entered directly by either of two approaches, or obtained from an image based on image recognition).  Note: the cited paragraphs are summarized from the original Chinese text by the examiner, who is a native Chinese speaker]

	Xu does not expressly disclose the following, which are taught by Kim and Qian:
taking a service device corresponding to a preset area as the service device to be detected if the robot moves into the preset area, and sending a preset graphic code to the service device to be detected so as to determine whether the service device to be detected has a circuit fault or not according to content of the preset graphic code displayed on a display screen;
[Kim: Fig. 1 and paragraph 38 (“…a measurement pattern generated by…120 is transmitted…displayed on the display apparatus 110…captured by a photographing apparatus 130…The image quality assessment apparatus 150…assess the image quality of the display apparatus 110”).  Note that the applied teaching is to send a measurement pattern (a kind of preset graphic code) from one device (comprising refs. 120, 130 and 150 of Fig. 1) to another (ref. 110 of Fig. 1) and for assessing the displayed image.
That the assessment is to determine whether a circuit fault exists is taught by Qian, see, for example, Figs, 1, 8 and paragraphs 28 (“…an image capturer 102…capture a target image…a detection unit 103…compare…the target image with a predetermined reference image to obtain a difference…and generate a fault code based on the difference”), 30 (“…The server 20…looks up a fault type in a prestored fault table based on the fault information”), 32 (“…a fault table as shown in Table 1 may be prestored”).  Note that Table 1 lists a number of circuit faults]



The combined invention of Xu, Kim and Qian does not expressly disclose the following, which is taught by Tran and Kang:
controlling the service device to be detected to display an image according to preset display parameters if the display screen has no circuit fault, and analyzing the image displayed on the display screen…  
[Tran: Figs. 2, 4, 6 and paragraphs 52 (“…system 120 can communicate…display parameters…to the display device 102…evaluate the different sets of display parameters”), 59 (“FIG. 6 illustrates embodiments of a system and process for generating multiple sets of picture quality (PQ) settings and adjusting the display qualities of a display device 102 accordingly”), 63 (“In a block 312…The display device 102 can Qian teaches determining whether circuit fault exists and it would have been obvious to one of ordinary skill in the art to evaluate content displayed based on different display parameters after it is determined that there is no circuit fault for the obvious reasons that a display with faulty circuit ]
… to find whether the display screen of the service device to be detected has an abnormality of a preset type
[Kang: Figs. 5, 6 and paragraphs 41 (“…in FIG. 5, the automatic inspector 100 includes a worktable 110, probe units 120…an imaging unit 150”), 42 (“…The LCD panel 10…is seated on the front side of the worktable 110”), 44 (“A control signal is applied to the LCD panel 10 via the probe units 120. In response to the control signal the LCD panel 10 displays one of various associated pattern images”), 60 (“Whenever a pattern image is displayed on the LCD panel 10, the imaging unit 150 photographs the pattern image (S140)”), 62 (“…extracts defect information from the photographed images (S150)”), 65 (“…determines the method for displaying the extracted defect information, based on the type of the extracted defect information (S160)”)]



Regarding claim 2 (and similarly claims 9 and 16), the combined invention further discloses:
implement, after the preset graphic code being sent to the service device to be detected so as to determine whether the service device to be detected has the circuit fault or not according to the content of the preset graphic code displayed on the display screen, the step of:
sending prompt message to a predetermined monitoring device to indicate that the display screen has the circuit fault to be dealt with if the service device to be detected has the circuit fault  
[Qian: Fig. 8 and paragraph 60 (“S3. The server parses the fault code to obtain fault information, obtains a fault type from the fault information, determines a weight of the fault based on the fault type, and generates prompt information according to the weight”)]

Regarding claim 4 (and similarly claims 11 and 18), the combined invention further discloses:
wherein the operation of sending a preset graphic code to the service device to be detected so as to determine whether the service device to be detected has a circuit fault or not according to content of the preset graphic code displayed on a display screen comprises: 
controlling the robot to communicate wirelessly with the service device to be detected so as to send a display instruction for displaying the preset graphic code to the service device to be detected, wherein the preset graphic code comprises preset information;
[Kim: Fig. 1 and paragraphs 37 (“FIG. 1 is…an image quality assessment system”), 38 (“…a measurement pattern generated by…120 is transmitted to a display apparatus 110 and displayed on the display apparatus 110…captured by a photographing apparatus 130”).  Note that the image quality assessment system being a robot is disclosed by Xu.  Note further that Kim does not expressly disclose that the transmission is wireless.  This feature is disclosed by Tran.
Tran: Fig. 2 and paragraph 32 (“…the display device 102 includes a setup information subsystem 130 that…sends this information to the expert system 120 of the application server 110 via…wireless communication”).  Note that the applied teaching from Tran is to use wireless communication]
controlling the robot to scan and analyze the content displayed on the display screen by the service device to be detected on the basis of the display instruction;
Kim: Fig. 1 and paragraph 38 (“…a measurement pattern generated by…120 is transmitted…displayed on the display apparatus 110…captured by a photographing apparatus 130…The image quality assessment apparatus 150…assess the image quality of the display apparatus 110.”  See also:
Qian: Figs, 1, 8 and paragraphs 28 (“…an image capturer 102…capture a target image]
determining that the display screen of the service device to be detected has no circuit fault if the preset information is scanned and analyzed from the display screen of the service device to be detected;
determining that the display screen of the service device to be detected has the circuit fault if the preset information is not scanned and analyzed from the display screen of the service device to be detected
[Qian, see, for example, Figs, 1, 8 and paragraphs 28 (“…an image capturer 102…capture a target image…a detection unit 103…compare…the target image with a predetermined reference image to obtain a difference…and generate a fault code based on the difference”).  Note that the existence of a difference means that the displayed content is not the same as the preset information, i.e., the preset information is not scanned]

>>><<<
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 103838674, with Google translation), Kim (US 2009/0322887), Qian et al. (US 2016/0112702), Tran et al. (US 2014/0118392) and Kang et al. (US 2007/0046321) s 1, 2, 4, 8, 9, 11, 15, 16 and 18 above, and further in view of Colin et al. (US 2016/0264262). 

Regarding claim 3, the combined invention of Xu, Kim, Qian and Tran discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Colin:
wherein the operation of controlling the robot to move into a preset area of each of service devices in a self-service branch respectively comprises:
controlling the robot to move by following a preset mobile navigation path, and after the robot moves into the preset area of one service device and detection of the display screen of the service device to be detected is completed, controlling the robot to continue moving by following the mobile navigation path until detection of the display screens of all the service devices is completed;
{SZGD-19031-USPT/01084585v1133OR
controlling the robot to move randomly, and after the robot moves into the preset area of one service device and detection of the display screen of the service device to be detected is completed, labeling the service device to be detected as an obstacle and controlling the robot to circumvent; after the circumvention is completed, controlling the robot to continue moving randomly until all the service devices are labeled as the obstacles; and removing the obstacle labels of the service devices
[Fig. 2A and paragraphs 90 (“…step 240…said collaborative robot 10 downloads the data it needs for the inspection that it is to carry out”), 91 (“Said data for 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Colin as set forth above.  The reasons for doing so at least would have been to ensure that the visual inspection of all the zones to be inspected is performed correctly, as Colin indicated in paragraph 101.

Allowable Subject Matter

Claims 5, 6, 12, 13; and 19, when its 101 rejection is also overcome, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  When so rewritten, respective dependent claims 7, 14; and 20, when the 101 rejection is also overcome, would also be allowable.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest the following (summarized) common elements of claims 5, 6, 12, 13 and 19:
display a plurality of single, different preset colors simultaneously, each on a different, non-overlapping area of a different size on a display screen;
{SZGD-19031-USPT/01084585v1134acquire a masked image that is the area on the display screen corresponding to a displayed preset color that is not the largest in size, with the rest of the display screen masked out;
adjust the boundary of the acquired masked image;
determine a maximal display area of the display screen according to the boundary-adjusted masked image and acquire an image of the determined maximum display area with the rest of the display screen masked out;

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gulati et al. (US 2017/0094268)—[Fig, 6 and paragraph 81 (“…Display processor 10 may receive modified image 32B…include the test pattern (102). An input checksum is associated with the test pattern. One or more hardware units…process modified image 32B…generate an output checksum based at least in part on the test pattern of modified image 32B after processing…Display processor 10 may detect a fault in display processor 10 based at least in part on 
Hirayama et al. (US 2007/0285578)—[Fig. 3; abstract (“…Abnormality occurrence locations are recorded. Recorded data are searched, classified and displayed by using as a key the abnormality categories…images of abnormality occurrence scenes”) and paragraph 39 (“…associated data…includes an image file name 1005 of an abnormality occurrence scene…an anomaly category 1008”)]
Reitan (US 5,600,574)—[Col. 7, lines 20-28 (“…deterministic aberrations which may be introduced into the viewed…digital images as they are processed by the electronic imaging system of FIG. 2. These aberrations may be due to electronic, electro-mechanical or optical faults…These faults generally manifest themselves as a degradation in one or more of three image quality categories: pixel value integrity, geometric accuracy and spatial resolution”); Col. 8, Table 1 (especially 
Bahlmann et al. (US 2003/0056486)—[Figs. 1, 2, 3, 6 and paragraphs 39 (“…the piecing robots 14a or 14c can be moved at the round curve 17 to the other side”), 41 (“…robot 14a services an operating range A of spinning stations 13…robot 14b services an operating B”), 59 (“ FIG. 3 shows the position of the piecing robot 14 after maintenance has been performed on spinning station L29…weighting function WR and WL are set up for both directions of travel, left and right… WR = … WL = …”), 61 (“The direction of travel to the right is chosen when WR ≥ WL”), 74 (“…see whether one of the spinning stations 13…has a need for maintenance…If several maintenance tasks with medium priority are to be performed, the direction of travel is preferably determined as explained for FIG. 3 above for the travel of the piecing robot”)]
Bai et al. (CN 106681333A)—[Fig. 1 and abstract (“…The method comprises the steps that the robot inspects according to a preset route through the adoption of various navigation and location technologies”)] 
Lu et al. (“Mobile robot for power substation inspection - a survey,”  IEEE/CAA Journal of Automatica Sinica, Volume: 4, Issue: 4; Date of Publication: 25 January 2017)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 4, 2021